Citation Nr: 0531018	
Decision Date: 11/17/05    Archive Date: 11/30/05	

DOCKET NO.  97-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma. 

2.  Entitlement to service connection for the postoperative 
residuals of melanoma. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for dermatitis prior to August 30, 2002. 

4.  Entitlement to a current evaluation in excess of 30 
percent for dermatitis. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for an acquired psychiatric disorder, diagnosed as 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1954.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in May 1999, August 
2000 and February 2004, on which occasions certain issues 
were remanded for additional development.  The case is now, 
once more, before the Board for appellate review.

For reasons which will become apparent, the issues of service 
connection for basal cell carcinoma and the postoperative 
residuals of melanoma, as well as a current evaluation in 
excess of 30 percent for service-connected dermatitis, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's service-connected 
dermatitis was characterized by no more than exfoliation, 
exudation or itching involving an exposed surface or 
extensive area, with no evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.

2.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for dermatitis prior to August 30, 2002 have not been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.118, 
Diagnostic Code 7806 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for an acquired psychiatric disorder, diagnosed as 
post-traumatic stress disorder, have not been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103 A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that VCAA notice, as required by 38 
U.S.C.A. §5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
The Court also held, however, that providing VCAA notice to a 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board notes that the veteran first raised his claim of 
entitlement to an increased initial rating for post-traumatic 
stress disorder in his July 2004 Notice of Disagreement, 
which was clearly after the appealed rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement which raises a new 
issue, Section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved, but Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly-raised issue where VA has already 
given the Section 5103(a) notice regarding the original 
claim.

Here, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for increased evaluations, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for the 
veteran to submit any further evidence pertaining to his 
claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as April and 
October 2004 Statements of the Case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by the VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify 
and no prejudice to the veteran exists by deciding his 
claims.

The record also reflects that VA has made more than 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records, as well as 
postservice medical records and examination reports.  Under 
the circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides a plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

VA outpatient treatment records covering the period from 
April 1996 to March 1997 show treatment during that time for 
various skin problems.  In an entry of mid-January 1997, 
there was noted a prior history of actinic keratosis.  When 
questioned, the veteran denied any new complaints, with the 
exception of a small patch on his left shoulder.  On physical 
examination, there was noted a 1 x 1 cm hyperpigmented 
papular lesion with scaling on the veteran's left shoulder, 
in addition to multiple actinic keratoses.  The clinical 
assessment was shoulder lesion, not suspicious.

On VA dermatologic examination in March 1997, the veteran 
complained of an intermittent, itchy rash on his abdomen.  
The veteran's past medical history was described as 
remarkable for, among other things, actinic keratosis.  
Physical examination revealed multiple, 2 to 4 mm edematous 
papules over the veteran's abdomen, many of which were 
excoriated.  The clinical assessment was Grover's disease.

During the course of an RO hearing in January 1998, the 
veteran offered testimony primarily in support of his claims 
for service connection for basal cell carcinoma and melanoma.

During the course of VA outpatient treatment in September 
1998, there was noted an area of actinic keratosis on the 
veteran's left frontal scalp and on the right arm, as well as 
seborrheic keratosis underneath his right eyelid.

Subsequent VA outpatient treatment in November 1999 was 
significant for the presence of a 4 mm dark brown papule with 
"stuck on" appearance and horn cyst on the veteran's right 
cheek.  Also noted was actinic keratosis on the veteran's 
left forehead and right leg.  The clinical assessment was 
seborrheic keratosis and actinic keratosis.

At the time of VA outpatient treatment in November 2000, 
there were noted multiple skin-colored to light brown-colored 
thin papules and plaque on the veteran's scalp, forehead, 
upper chest, back, and arms, consistent with seborrheic 
keratoses.

On VA dermatologic examination in September 2001, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  Upon questioning, the veteran gave a history 
of treatment for both actinic and seborrheic keratosis.  Also 
noted was a complaint of "on and off" chronic pruritus.

On physical examination, there were present multiple skin-
colored to light brown papules and plaque scattered 
throughout the veteran's forehead, upper chest, back, and 
arms, in addition to several seborrheic keratosis lesions.  
On the veteran's left chest was a 1 cm movable papule which 
appear to be a cyst.  Several papules were present on the 
veteran's left arm, upper back, right nose and right chin.  
Noted at the time of examination was that none of the 
veteran's lesions were suspicious for malignancy.  The 
pertinent clinical assessment was of stable actinic and 
seborrheic keratoses.

In a rating decision of December 2001, the RO granted service 
connection (and a 10 percent evaluation) for dermatitis, 
effective from January 10, 1997, the date of receipt of the 
veteran's claim.

During the course of VA outpatient treatment in February 
2002, there was noted a 1 mm erythematous gritty macule on 
the veteran's right forehead consistent with actinic 
keratosis.  On the base of the veteran's right neck was a 7 x 
5 mm flat-topped scaly papule without translucent border or 
telangiectasis.  On the veteran's right chest near the axilla 
was a 1.2 cm mildly erythematous flat-topped papule with 
yellow scale at the inferior end adjacent to an approximately 
1.2 cm reddish-brown patch with scaly, wrinkling surface 
consistent with early seborrheic keratosis.  Further 
examination revealed evidence of dry scaly skin on the 
veteran's back.  The clinical assessment was actinic 
keratosis of the right forehead; benign lichenoid keratoses 
versus rule out basal cell carcinoma on the right neck; two 
seborrheic keratoses adjacent to each other on the right 
anterior chest; and no evidence of recurrence of melanoma in 
situ or basal cell carcinoma.

Following VA outpatient treatment in July 2002, the veteran 
received diagnoses of an irritated seborrheic keratosis 
versus melanoma lesion of the back, and actinic keratosis 
versus basal cell carcinoma of the middle back.

In a rating decision of early September 2003, the veteran's 
previous 10 percent evaluation for service-connected 
dermatitis was increased to 30 percent, effective August 30, 
2002, the date of "revised" regulations for the evaluation of 
service-connected skin disorders.

Received in February 2004 were VA records covering the period 
from July 2002 to January 2004, showing treatment during that 
time for various psychiatric problems.  In an entry of May 
2003, it was noted that the veteran owned a floor covering 
business, which he was slowly "handing down" to his sons.  
When questioned, the veteran gave a long history of a 
depressed mood in the context of multiple, longstanding 
stressors.  According to the veteran, his longstanding 
depressed mood was related, at least in part, to frequent 
hospitalizations for his skin condition.  However, despite 
the veteran's current hospitalizations and financial 
difficulties, he had maintained an optimistic and hopeful 
mood, as well as a "fighting spirit."  More recent stressors 
included the struggle of the veteran's 22-year-old son with 
an addiction to Oxycontin, as well as the incarceration of 
the veteran's son-in-law resulting in his daughter's 
currently living with him and his wife.  In the context of 
these stressors, the veteran reported a worsening mood.

When further questioned, the veteran was unable to describe a 
particular time when his depression worsened.  However, he 
endorsed at least nine months of poor sleep, poor 
concentration and memory, and low energy associated with 
difficulty getting up in the morning, as well as an irritable 
and depressed mood.

On mental status examination, the veteran displayed good 
grooming, in conjunction with "somewhat slow psychomotor 
retardation."  Despite the veteran's statements that he was 
doing "OK," he seemed to be in some distress.  The veteran's 
speech was clear, with normal tone, rate and volume.  His 
mood was depressed, and his affect dysphoric, displaying a 
constricted range and low intensity, though appropriate to 
content.  Thought processes were linear and goal oriented, 
and the veteran denied both suicidal and homicidal ideation, 
as well as visual and auditory hallucinations.  The veteran 
was alert and grossly intact, with fair insight and judgment.  
The clinical impression was of chronic mood symptoms in the 
context of chronic medical illness.  Currently, the veteran 
was experiencing a gradual worsening of his mood in the 
context of his son's addiction, financial stress, and an 
inability to be as productive as he had formerly been.  
According to the examiner, the veteran's symptoms met the 
criteria for a major depressive disorder.  The pertinent 
diagnoses were recurrent major depressive disorder; rule out 
post-traumatic stress disorder.  At the time of examination, 
the veteran's Global Assessment of Functioning Score was 50.

Following VA outpatient psychiatric treatment in September 
2003, there was noted a clinical impression of chronic mood 
symptoms in the context of chronic medical illness, which 
symptoms were consistent with a major depressive disorder, 
with anxiety and a mild form of post-traumatic stress 
disorder which had been triggered by new skin lesions.

On VA psychiatric examination in May 2004, it was noted that 
the veteran's medical chart was available and had been 
reviewed.  When questioned, the veteran stated that he was 
currently working part-time doing estimates for his floor 
covering business.  Also noted was that the veteran had been 
prescribed psychotropic medication.  Currently, the veteran 
was not engaged in psychotherapy.  Nor had he ever been 
hospitalized for psychiatric problems.  Currently, the 
veteran presented with symptoms of chronic mild post-
traumatic stress disorder resulting from significant medical 
issues which had arisen "while in the military."  According 
to the veteran, he "woke up screaming" at least three times 
per week.  Because of this, the veteran had moved to another 
bedroom in his house.  Also noted were problems with 
intrusive thoughts and constant anxiety.

On mental status examination, the veteran's mood and affect 
were described as anxious.  His thought processes were goal-
directed and linear, and there was no evidence of either 
auditory or visual hallucinations or delusions.  The 
veteran's thought content did not include either suicidal nor 
homicidal ideation, but mostly revolved around his hospital 
stay while in the military.  Judgment and insight were 
described as good.  The pertinent diagnoses was chronic, mild 
post traumatic stress disorder, with a Global Assessment of 
Functioning Score of 50.  In the opinion of the examiner, the 
veteran appeared to be suffering from mild post-traumatic 
stress disorder.  His most prominent post-traumatic stress 
disorder symptom was anxiety, which resulted in excessive 
worry, poor concentration and poor memory.  Despite these 
problems, however, the veteran had managed to maintain a good 
marriage for the past 40 years, and to maintain his own 
business.  While the veteran had recently begun to work less, 
this seemed to be in large part the result of his age rather 
than any major effects of his psychiatric symptoms.  The 
veteran himself did not feel that his psychiatric symptoms 
had significantly affected his work.  However, he did appear 
to be suffering from a mild form of post-traumatic stress 
disorder.

In a rating decision of May 2004, the RO granted service 
connection (and a 10 percent evaluation) for post-traumatic 
stress disorder, effective November 26, 2003, the date of 
receipt of the veteran's claim.

At the time of VA outpatient treatment in October 2004, it 
was noted that the veteran's depression was "stable," and 
that he was currently receiving no treatment.

On VA neuropsychological evaluation in January 2005, it was 
noted that, in recent years, the veteran had found it 
necessary to "cut back" in his flooring business due to 
physical restraints.  The veteran continued to stay active, 
although not as active as he would have liked to have been.  
When further questioned, the veteran denied any history of 
psychiatric hospitalizations.  He did, however, note a 
history of post-traumatic stress disorder and depression.  
According to the veteran, he experienced frequent nightmares, 
during the course of which he would sometimes "wake 
screaming," with a racing heart and cold sweats.  When 
further questioned, the veteran denied any change in his 
appetite, reporting that it had "always been good."  The 
Global Assessment of Functioning Score noted at the time of 
evaluation was 60.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder, as well as 
an initial evaluation in excess of 10 percent for dermatitis 
prior to August 30, 2002.  In pertinent part, it is argued 
that manifestations of the veteran's service-connected 
dermatitis and post-traumatic stress disorder are more severe 
than presently evaluated, and productive of a greater degree 
of impairment that is reflected by the respective schedular 
evaluations currently and previously assigned.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§4.1, 4.2 (2005).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the reported 
history of the disability in order to make a more accurate 
evaluation, the regulations to not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, in a rating decision of December 2001, 
the RO granted service connection (and a 10 percent 
evaluation) for dermatitis, effective from January 10, 1997, 
the date of receipt of the veteran's claim.  In a subsequent 
rating decision of May 2004, the RO additionally granted 
service connection (and a corresponding 10 percent 
evaluation) for an acquired psychiatric disorder, diagnosed 
as post-traumatic stress disorder, effective from November 
26, 2003, the date of receipt of the veteran's claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the present case, at the time of a VA dermatologic 
examination in March 1997, there were noted a number of 2 to 
4 mm edematous papules over the veteran's abdomen, many of 
which were excoriated.  Subsequent VA dermatologic 
examination in September 2001 was significant for multiple, 
skin-colored to light brown papules and plaques scattered 
throughout the veteran's forehead, upper chest, back, and 
arms, as well as several seborrheic keratosis lesions.  At 
the veteran's left chest was a 1 cm movable papule which 
appeared to be a cyst.  Also noted were a number of papules 
on the veteran's left arm, upper back, right nose and right 
chin.  In the opinion of the examiner, the veteran's history 
was significant for actinic and seborrheic keratoses, both of 
which were currently "stable."

The Board observes that, on August 30, 2002, there became 
effective new schedular criteria for the evaluation of 
service-connected skin disorders.  However, the veteran's 
current claim is for an increased evaluation prior to that 
date.  Accordingly, the Board must confine its review to the 
schedular criteria for evaluation of service-connected skin 
disorders in effect prior to August 30, 2002.

In that regard, the 10 percent evaluation in effect for the 
veteran's service-connected dermatitis prior to August 30, 
2002 contemplated the presence of exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  In 
order to warrant an increased, which is to say, 30 percent 
evaluation, there would need to have been demonstrated the 
presence of constant exudation or itching with extensive 
lesions and/or marked disfigurement.  38 C.F.R. §4.118, 
Diagnostic Code 7806 (2005).

As is clear from the above, prior to August 30, 2002, the 
veteran's service-connected dermatitis was no more than 10 
percent disabling.  More to the point, at no time prior to 
that date was the veteran shown to be suffering from 
dermatitis characterized by constant exudation or itching, 
extensive lesions, or marked disfigurement.  While it is true 
that, at the time of the aforementioned VA dermatologic 
examination in March 1997, there were noted a number of 
edematous papules over the veteran's abdomen, some of which 
were excoriated, there is no evidence that the papules in 
question resulted in constant exudation or itching, or marked 
disfigurement.  Nor is there any evidence that the actinic 
and seborrheic keratoses for which the veteran received 
treatment prior to August 30, 2002 were productive of 
constant exudation, extensive lesions, or marked 
disfigurement.  Under such circumstances, the 10 percent 
evaluation in effect for service-connected dermatitis prior 
to August 30, 2002 was appropriate, and an increased rating 
is not warranted.

Turning to the issue of an initial evaluation in excess of 10 
percent for an acquired psychiatric disorder, diagnosed as 
post-traumatic stress disorder, the Board notes that, during 
the course of VA outpatient treatment in May 2003, the 
veteran was described as suffering from chronic mood symptoms 
in the context of chronic medical illness.  The pertinent 
diagnoses noted were recurrent major depressive disorder, 
rule out post-traumatic stress disorder.  The Global 
Assessment of Functioning Score assigned the veteran's 
psychiatric symptomatology was 50.

During the course of a VA outpatient psychiatric evaluation 
in September 2003, the veteran's speech was clear, with a 
normal tone, rate and volume.  While his mood was depressed 
and anxious, his thought processes were both linear and goal-
oriented.  In the opinion of the examiner, the veteran's 
symptomatology was consistent with a major depressive 
disorder, in conjunction with anxiety and a mild form of 
post-traumatic stress disorder which had been triggered by 
new skin lesions.

The Board observes that, on more recent VA psychiatric 
examination in May 2004, the veteran was described as 
suffering from mild chronic post-traumatic stress disorder.  
According to the examiner, the most prominent of the 
veteran's symptoms was his anxiety.  However, notwithstanding 
this anxiety, the veteran had managed to have both a good 
marriage, and to maintain his own business.  While of late, 
the veteran had begun to work less, this was in large part 
the result of his age rather than any negative effects of his 
psychiatric symptomatology.  By his own admission, the 
veteran did not feel that his psychiatric symptoms had 
significantly affected his work.

The Board observes that, over the course of VA outpatient 
treatment and evaluation, the veteran has received Global 
Assessment of Functioning Scores ranging from 50 to 60.  
Global Assessment of Functioning Scores are scores reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  
A Global Assessment of Functioning Score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).

The 10 percent evaluation currently in effect for the 
veteran's service-connected post-traumatic stress disorder 
contemplates the presence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires demonstrated evidence of occupational and social 
impairment, with an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions or recent events).  38 C.F.R. §4.130, 
Diagnostic Code 9411 (2005).

As is clear from the above, symptomatology attributable to 
the veteran's service-connected post-traumatic stress 
disorder is at present no more than 10 percent disabling.  
Notwithstanding various assertions of the veteran's 
accredited representative, the objective clinical evidence 
currently on file fails to demonstrate the presence of 
symptomatology requisite to the assignment of an increased 
evaluation.  More specifically, at no time during the course 
of the current appeal has the veteran's post-traumatic stress 
disorder been described as more than "mild."  Moreover, he 
has managed to maintain not only a good marriage, but his own 
flooring business.  While of late, the veteran had begun to 
work fewer hours, this was, by his own admission, more a 
function of his age than any negative aspects of his 
psychiatric symptomatology.  Moreover, as of the time of a VA 
neuropsychological evaluation in January 2005, the veteran's 
Global Assessment of Functioning Score had risen to 60.  
Under the circumstances, and following a full review of the 
pertinent evidence of record, the Board is of the opinion 
that the 10 percent evaluation currently in effect for the 
veteran's service-connected post-traumatic stress disorder is 
appropriate, and that an increased rating is not warranted.


ORDER

An initial evaluation in excess of 10 percent for dermatitis 
prior to August 30, 2002 is denied.

An initial evaluation in excess of 10 percent for an acquired 
psychiatric disorder, diagnosed as post-traumatic stress 
disorder, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for basal cell carcinoma, as well as for 
the postoperative residuals of melanoma.  In pertinent part, 
it is argued that the veteran's basal cell carcinoma and/or 
melanoma had their origin as the result of excessive exposure 
to sunlight during his period of active military service.  In 
the alternative, it is argued that both basal cell carcinoma 
and melanoma are proximately due to or the result of the same 
inservice chemical exposure responsible for the veteran's 
currently service-connected dermatitis.

In that regard, at the time of the aforementioned Board 
Remand in February 2004, it was requested that the veteran be 
examined by "an appropriately qualified clinician" in order 
to determine the etiology of his basal cell carcinoma and 
melanoma.  Following the examination, the examiner was to 
have expressed an opinion as to whether it was at least as 
likely as not that the veteran's basal cell 
carcinoma/melanoma were causally related to active service, 
to include the veteran's purported chemical exposure.  
Following completion of the examination, the RO was to have 
reviewed the veteran's claims folder in order to ensure that 
the requested development had been completed.  In particular, 
the RO was advised to review the aforementioned examination 
report in order to ensure that it was responsive to and in 
compliance with the directives of the remand.

A review of the record dated subsequent to the aforementioned 
Remand would appear to indicate that the veteran was not, in 
fact, afforded a dermatologic examination.  Rather, a 
dermatologist who had previously seen the veteran for 
management of his "sun exposure-related skin cancers" 
rendered an opinion regarding the causation of the veteran's 
basal cell and squamous cell carcinomas, as well as his 
melanoma in situ.  According to the examiner, all three types 
of skin cancers were related to sun exposure.  Significantly, 
both the veteran and his accredited representative have 
argued that his basal cell carcinoma/melanoma are at least in 
part the result of excessive sun exposure while on board the 
USS Saipan, and in Jacksonville, Florida.  While the VA 
dermatologist has offered an opinion that the veteran's skin 
cancers were not caused by solvent exposure in service, no 
opinion has yet been offered as to whether the basal cell 
carcinoma/melanoma (which are admittedly the result of 
excessive sun exposure) were, in fact, the result of such 
exposure in service.

Regarding the issue of a current evaluation in excess of 30 
percent for dermatitis, the veteran's accredited 
representative has argued that, based on the evidence of 
record, the veteran is entitled to a 60 percent evaluation 
for that particular skin disorder.  Pursuant to those laws 
and regulations for the evaluation of service-connected skin 
disorders which became effective August 30, 2002, a 
30 percent evaluation is warranted where there is evidence of 
dermatitis involving 20 to 40 percent of the veteran's entire 
body, or 20 to 40 percent of exposed areas, or where there is 
a need for systemic therapy involving corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the previous 12 
month period.  A 60 percent evaluation, under those same 
regulations, requires demonstrated evidence of involvement of 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas, or a need for constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs over the course of the past 12 month 
period.  38 C.F.R. §4.118, Diagnostic Code 7806 (2005).

A review of the record discloses that the most recent VA 
dermatologic examination conducted for the purpose of 
evaluating the severity of the veteran's service-connected 
dermatitis was performed in early August 2003.  That 
examination, while noting a number of scattered scaly skin 
papules on the veteran's arms, chest and back, failed to 
indicate what percentage, if any, of the veteran's body was 
affected by his service-connected dermatitis.  Such 
information is vital to a proper adjudication of the 
veteran's current claim for an increased evaluation.

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated into 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA dermatologic examination 
in order to more accurately determine the 
exact nature and etiology of his basal 
cell carcinoma/melanoma, and the current 
severity of his service-connected 
dermatitis.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to the 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examining dermatologist should 
specifically comment as to whether the 
veteran's basal cell carcinoma/melanoma 
in situ were (or are) as likely as not 
the result of excessive sun exposure 
during the veteran's period of active 
military service from 1952 to 1954.  In 
offering this opinion, the examining 
dermatologist should take into account 
the fact that the skin cancers in 
question first became evident no earlier 
than the 1990s, almost 40 years following 
the veteran's discharge from active 
service.

Regarding the veteran's service-connected 
dermatitis, the examining dermatologist 
should specifically comment as to what 
percentage of the veteran's entire body 
or exposed areas is affected by 
dermatitis.  The examiner should, 
additionally, specifically comment 
regarding the need (or lack thereof) for 
corticosteroids or other 
immunosuppressive drugs, and, should such 
a need be demonstrated, the duration of 
the need for such medication.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§5103, 5103A (2002), and 38 C.F.R. 
§3.159 (2005) are fully complied with and 
satisfied.

4.  The RO should then review the 
veteran's claims for service connection 
for basal cell carcinoma and the 
postoperative residuals of melanoma, as 
well as his claim for a current 
evaluation in excess of 30 percent for 
service-connected dermatitis.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the last SSOC in February 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


